DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “if” which makes the claim indefinite.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (International Publication Number: WO 2021/060936 A1), in view of (3GPP TSG RAN WG1 #98, Prague, CZ, August 26th-30th, 2019, R1-1908282, Source: Nokia, Nokia Shanghai Bell, Title: Discussion of physical layer structure for sidelink, Agenda item: 7.2.4.1, now onwards Document Nokia).

Regarding Claim 1,	 Wu discloses an apparatus for wireless communication at a wireless device, comprising: (Wu, Fig. 21, [649] UE 210, Fig. 27, UE 2700)
a memory; and (Wu, Fig. 21, [649] memory 2102, Fig. 27, Memory 2702)
at least one processor coupled to the memory and configured to: (Wu, Fig. 21, paragraphs [649]-[650] processor 2101, and memory 2102, Fig. 27, Processor 2701, Memory 2702)
Wu does not explicitly disclose following:
reserve a set of periodic resources for sidelink transmission, wherein the reserved set of periodic resources include reserved resources for sidelink control information (SCI) and reserved resources for data; and
transmit the SCI without a data transmission in a periodic resource for a period.
However, Document Nokia discloses following:
reserve a set of periodic resources for sidelink transmission, wherein the reserved set of periodic resources include reserved resources for sidelink control information (SCI) and reserved resources for data; and  (Document Nokia, section 2.1 Resource pools, section 2.2, Table 1 discloses SCI: resource reservation e.g. for periodic traffic, Document Nokia is the closest art.  The details be referred through section 1-3 and Figs. 1-7)
transmit the SCI without a data transmission in a periodic resource for a period. (Document Nokia, section 2.2, SCI, resource unbooking in the current period, the details be referred through section 1-3 and Figs. 1-7)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Wu before the effective filing date of the claimed invention with that of Document Nokia so that reserve a set of periodic resources for sidelink transmission, wherein the reserved set of periodic resources include reserved resources for sidelink control information (SCI) and reserved resources for data; and
transmit the SCI without a data transmission in a periodic resource for a period. Wu and Document Nokia are analogous references/documents in the same field of endeavor.  The motivation to combine the teachings of Document Nokia would enable to achieve periodic resource reservation for serving aperiodic traffic over sidelink. A sidelink resource be reserved in a periodic manner with flexibility for aperiodic traffic. (Document Nokia, section 1-3)
  
Regarding Claim 2,	 The combination of Wu and Document Nokia disclose the apparatus of claim 1, wherein the wireless device transmits the SCI without the data transmission in the period based on there being no data for transmission at the wireless device in the period. (Wu, Fig. 21, [649] UE 210, Fig. 27, UE 2700, Document Nokia, section 2.2, Table 1 discloses and discusses SCI, resource unbooking in the current period)

 Regarding Claim 3,	 The combination of Wu and Document Nokia disclose the apparatus of claim 1, wherein the SCI includes an indication that there is no data transmission associated with the SCI. (Wu, paragraph [28] Wu discloses SCI for indicating sidelink resource, Document Nokia, section 2.2, Table 1 discloses and discusses SCI, resource unbooking in the current period)
 
Regarding Claim 4,	 The combination of Wu and Document Nokia disclose the apparatus of claim 3, wherein the indication is comprised in a first portion of the SCI that is transmitted on a physical sidelink control channel (PSCCH). (Wu, paragraph Abstract, paragraph [5], Wu discloses physical sidelink control channel (PSSCH) through various passages in the reference, Document Nokia, section 2.2 discloses SCI, and PSCCH, section 2.4 also discloses PSCCH)
  
Regarding Claim 5,	 The combination of Wu and Document Nokia disclose the apparatus of claim 3, wherein the indication is comprised in a second portion of the SCI that is transmitted on a physical sidelink shared channel (PSSCH).  (Wu, Abstract, paragraph [5], Wu discloses physical sidelink shared channel (PSSCH), Document Nokia, section 1, Introduction, and section 2.2. to 2.4 discloses PSSCH)
  
Regarding Claim 6,	 The combination of Wu and Document Nokia disclose the apparatus of claim 3, wherein the SCI does not reserve resources within the period and indicates a periodic reservation in a next period. (Document Nokia, section 2.2, SCI, resource unbooking in the current period)

 Regarding Claim 7,	 The combination of Wu and Document Nokia disclose the apparatus of claim 3, wherein the at least one processor is further configured to: (Wu, Fig. 21, paragraphs [649]-[650] processor 2101, Fig. 27, Processor 2701, Memory 2702)
receive hybrid automatic repeat request (HARQ) feedback in response to the SCI.  (Wu discloses hybrid automatic repeat request (HARQ) feedback through Figs. 4 and 5, paragraphs [357]-[360], [362]-[369], paragraphs [486], [488], [490] and [560], Document Nokia, section 2.2, Table 1 discloses HARQ feedback and SCI)
  
Regarding Claim 8,	 The combination of Wu and Document Nokia disclose the apparatus of claim 7, wherein the HARQ feedback is received in a physical sidelink feedback channel (PSFCH) based on one or more of: (Wu, paragraphs [37]-[38], [685]-[690] disclose physical sidelink feedback channel (PSFCH), Wu discloses hybrid automatic repeat request (HARQ) feedback and PSFCH through Figs. 4 and 5, paragraphs [357]-[360], [362]-[369], paragraphs [486], [488], [490] and [560], Document Nokia, section 2.5, Figs. 6 and 7 disclose PSFCH, section 2.2, Table 1 discloses HARQ feedback)
a starting sub-channel of a physical sidelink control channel (PSCCH) in which the SCI is transmitted, (Document Nokia, section 1, Introduction discloses sub-channel, section 2.2 and 2.4 discloses PSCCH, and SCI through section 2.2, Table 1, section 2.1 discloses about time domain resources, including slot, Uu slots/transmissions, sidelink slot)
a slot comprising the PSCCH in which the SCI is transmitted, (Document Nokia, section 2.2, and 2.4 disclose PSCCH, section 2.2 Table 1 discloses and discusses SCI, section 2.1 discloses about time domain including slot, sidelink slot)
a source identifier, or (Document Nokia, section 2.2, Table 1, source ID)
a destination identifier. (Document Nokia, section 2.2, Table 1: destination ID)

 Regarding Claim 9,	 The combination of Wu and Document Nokia disclose the apparatus of claim 7, wherein the HARQ feedback is based on the SCI being unicast.  (Wu, Wu discloses hybrid automatic repeat request (HARQ) feedback and PSFCH through Figs. 4 and 5, paragraphs [357]-[360], [362]-[369], paragraphs [486], [488], [490] and [560], SCI is disclosed through various passages, Document Nokia, section 2.2, Table 1 discloses SCI, and HARQ feedback, section 1 discloses unicast)

 Regarding Claim 10,	 The combination of Wu and Document Nokia disclose the apparatus of claim 7, wherein the HARQ feedback is based on a second part of the SCI being transmitted in a physical sidelink shared channel (PSSCH).  (Wu, Wu discloses hybrid automatic repeat request (HARQ) feedback and PSFCH through Figs. 4 and 5, paragraphs [357]-[360], [362]-[369], paragraphs [486], [488], [490] and [560], Document Nokia, section 2.2, Table 1 discloses HARQ feedback and SCI)
  
Regarding Claim 11,	 The combination of Wu and Document Nokia disclose the apparatus of claim 1, wherein the at least one processor is further configured to: (Wu, Fig. 21, paragraphs [649]-[650] processor 2101, Fig. 27, Processor 2701)
release remaining periodic resources in the set of periodic resources if the wireless device does not have the data to transmit in a threshold number of consecutive periods.  (Document Nokia, section 2.1 discloses time domain resources, V2X traffic is periodic)
  
Regarding Claim 12,	 The combination of Wu and Document Nokia disclose the apparatus of claim 11, wherein the wireless device releases the remaining periodic resources based on a codepoint transmitted in the SCI that corresponds to a release of a periodic reservation. (Wu, Fig. 21, [649] UE 210, Fig. 27, UE 2700, Document Nokia, section 2.2, Table 1 discloses about SCI, section 2. 1 discloses time domain resources, V2X is periodic)

Regarding Claim 13,	 Wu discloses a method of wireless communication at a wireless device, comprising: (Wu, Fig. 21, [649] UE 210, Fig. 27, UE 2700)
	Wu does not explicitly disclose following:
reserving a set of periodic resources for sidelink transmission, wherein the reserved set of periodic resources include reserved resources for sidelink control information (SCI) and reserved resources for data; and 
transmitting SCI without a data transmission in a periodic resource for a period. 
However, Document Nokia discloses following:
reserving a set of periodic resources for sidelink transmission, wherein the reserved set of periodic resources include reserved resources for sidelink control information (SCI) and reserved resources for data; and  (Document Nokia, section 2.1 Resource pools, section 2.2. SCI, resource reservation e.g. for periodic traffic, V2X is periodic)
transmitting SCI without a data transmission in a periodic resource for a period. (Document Nokia, section 2.2 discloses SCI, section 2.2, Table 1 SCI: resource reservation e.g. for periodic traffic, V2X is a periodic traffic, resource unbooking in the current period)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Wu before the effective filing date of the claimed invention with that of Document Nokia so that reserving a set of periodic resources for sidelink transmission, wherein the reserved set of periodic resources include reserved resources for sidelink control information (SCI) and reserved resources for data; and 
transmitting SCI without a data transmission in a periodic resource for a period. Wu and Document Nokia are analogous references/documents in the same field of endeavor.  The motivation to combine the teachings of Document Nokia would enable to achieve periodic resource reservation for serving aperiodic traffic over sidelink. A sidelink resource be reserved in a periodic manner with flexibility for aperiodic traffic. (Document Nokia, section 1-3)

 Regarding Claim 14,	 The combination of Wu and Document Nokia disclose the method of claim 13, wherein the wireless device transmits the SCI without transmitting the data transmission in the period based on there being no data for transmission at the wireless device in the period. (Wu, Fig. 21, [649] UE 210, Fig. 27, UE 2700, Document Nokia, section 2.2, and Table 1 disclose about SCI, and resource unbooking in the current period)
 
Regarding Claim 15,	 The combination of Wu and Document Nokia disclose the method of claim 13, wherein the SCI includes an indication that there is no data transmission associated with the SCI.  (Document Nokia, section 2.2 discloses SCI, and resource unbooking in the current period)
  
Regarding Claim 16,	 The combination of Wu and Document Nokia disclose the method of claim 15, wherein the indication is comprised in a first portion of the SCI that is transmitted on a physical sidelink control channel (PSCCH).  (Document Nokia, section 2.2, and 2.4 disclose and discuss about PSCCH)
  
Regarding Claim 17,	 The combination of Wu and Document Nokia disclose the method of claim 15, wherein the indication is comprised in a second portion of the SCI that is transmitted on a physical sidelink shared channel (PSSCH).  (Document Nokia, section 2.2 and 2.4 disclose and discuss about PSCCH, section 2.2 and Table 1 disclose SCI)
  
Regarding Claim 18,	 The combination of Wu and Document Nokia disclose the method of claim 15, wherein the SCI does not reserve resources within the period and indicates a periodic reservation in a next period. (Document Nokia, section 2.2, and Table 1 disclose about SCI, and resource unbooking in the current period)
 
Regarding Claim 19,	 The combination of Wu and Document Nokia disclose the method of claim 15, further comprising: 
receiving hybrid automatic repeat request (HARQ) feedback in response to the SCI.  (Wu, Wu discloses hybrid automatic repeat request (HARQ) feedback and PSFCH through Figs. 4 and 5, paragraphs [357]-[360], [362]-[369], paragraphs [486], [488], [490] and [560], Document Nokia, section 2.2, Table 1 disclose about SCI and HARQ feedback)
  
Regarding Claim 20,	 The combination of Wu and Document Nokia disclose the method of claim 19, wherein the HARQ feedback is received in a physical sidelink feedback channel (PSFCH) based on one or more of: (Wu, paragraphs [37]-[38], [685]-[690] disclose physical sidelink feedback channel, Wu discloses hybrid automatic repeat request (HARQ) feedback and PSFCH through Figs. 4 and 5, paragraphs [357]-[360], [362]-[369], paragraphs [486], [488], [490] and [560], Document Nokia section 2.2, Table 1 disclose HARQ feedback, section 2.5, Fig. 6 discloses PSFCH)
a starting sub-channel of a physical sidelink control channel (PSCCH) in which the SCI is transmitted, (Document Nokia, section 2.2, and 2.4 disclose PSCCH and section 2.2, Table 1 disclose SCI, section 2.1 discloses about time domain resources, slots and sidelink slot)
a slot comprising the PSCCH in which the SCI is transmitted, (Document Nokia, section 2.2, and 2.4 disclose PSCCH and section 2.2, Table 1 discloses SCI, section 2.1 discloses about time domain including slot, sidelink slot)
a source identifier, or (Document Nokia, section 2.2, Table 1: source ID)
a destination identifier. (Document Nokia, section 2.2, Table 1: destination ID)
 
Regarding Claim 21,	 The combination of Wu and Document Nokia disclose the method of claim 19, wherein the HARQ feedback is received based on the SCI being unicast.  (Wu, Wu discloses hybrid automatic repeat request (HARQ) feedback and PSFCH through Figs. 4 and 5, paragraphs [357]-[360], [362]-[369], paragraphs [486], [488], [490] and [560], Document Nokia, section 2.2, Table 1 disclose SCI,  and HARQ feedback, section 1 discloses unicast)

 Regarding Claim 22,	 The combination of Wu and Document Nokia disclose the method of claim 19, wherein the HARQ feedback is received based on a second part of the SCI being transmitted in a physical sidelink shared channel (PSSCH). (Wu, Wu discloses hybrid automatic repeat request (HARQ) feedback and PSFCH through Figs. 4 and 5, paragraphs [357]-[360], [362]-[369], paragraphs [486], [488], [490] and [560], Document Nokia, section 2.2, Table 1 discloses HARQ feedback, section 2.2 to 2.4 disclose PSSCH)
 
Regarding Claim 23,	 The combination of Wu and Document Nokia disclose the method of claim 13, further comprising: 
releasing remaining periodic resources in the set of periodic resources based on determining that the wireless device does not have the data to transmit in a threshold number of consecutive periods.  (Wu, Fig. 21, [649] UE 210, Fig. 27, UE 2700, Document Nokia, V2X is a periodic traffic, section 2.2. resource unbooking in the current period)
  
Regarding Claim 24,	 Wu discloses an apparatus for wireless communication at a first wireless device, comprising: (Wu, Fig. 21, [649] UE 210, Fig. 27, UE 2700)
a memory; and (Wu, Fig. 21, [649] memory 2102, Fig. 27, Memory 2702)
at least one processor coupled to the memory and configured to: (Wu, Fig. 21, paragraphs [649]-[650] processor 2101, memory 2102, Fig. 27, Processor 2701, Memory 2702)
Wu does not explicitly disclose following:
receive a reservation from a second wireless device for a set of periodic resources for sidelink transmission; and
receive, from the second wireless device, sidelink control information (SCI) in a period of the set of periodic resources, the SCI including an indication that the SCI is not associated with a data transmission.  
However, Document Nokia discloses following: 
receive a reservation from a second wireless device for a set of periodic resources for sidelink transmission; and (Document Nokia, section 2.1 Document discloses about resource allocation and reservation, resource pool, V2X is a periodic traffic)
receive, from the second wireless device, sidelink control information (SCI) in a period of the set of periodic resources, the SCI including an indication that the SCI is not associated with a data transmission. (Document Nokia, section 2.2 discloses SCI, V2X is a periodic traffic, section 2.2. resource unbooking in the current period)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Wu before the effective filing date of the claimed invention with that of Document Nokia so that receive a reservation from a second wireless device for a set of periodic resources for sidelink transmission; and receive, from the second wireless device, sidelink control information (SCI) in a period of the set of periodic resources, the SCI including an indication that the SCI is not associated with a data transmission. Wu and Document Nokia are analogous references/documents in the same field of endeavor.  The motivation to combine the teachings of Document Nokia would enable to achieve periodic resource reservation for serving aperiodic traffic over sidelink. A sidelink resource be reserved in a periodic manner with flexibility for aperiodic traffic. (Document Nokia, section 1-3)

Regarding Claim 25,	 The combination of Wu and Nokia disclose the apparatus of claim 24, wherein the at least one processor is further configured to: (Wu, Fig. 21, paragraphs [649]-[650] processor 2101, Fig. 27, Processor 2701)
measure reference signal received power (RSRP) for physical sidelink control channel (PSCCH) that carries the SCI; and (Wu, Wu discloses Reference Signal Receiving Power (RSRP) through various passages in the reference.  The paragraphs [27], [34], [61]-[66] and [422]-[423] disclose RSRP/RSRP threshold, Document Nokia, section 2.2 and 2.4 disclose PSSCH, and section 2.2, Table 1 discloses SCI)
determine whether a resource associated with the SCI is reserved based on the indication and the measured RSRP. (Wu, Wu discloses Reference Signal Receiving Power (RSRP) through various passages in the reference.  The paragraphs [27], [34], [61]-[66] and [422]-[423] disclose RSRP/RSRP threshold, Document Nokia, section 2.2, Table 1 disclose SCI, section 2.4 disclose and discusses about RSSI, RSRP)
 
Regarding Claim 26,	 The combination of Wu and Nokia disclose the apparatus of claim 24, wherein the indication is comprised in a first part of the SCI in a physical sidelink control channel (PSCCH), and the at least one processor are further configured to: (Wu, Fig. 21, paragraphs [649]-[650] processor 2101, Fig. 27, Processor 2701, Wu discloses about SCI and PSSCH, Document Nokia, section 2 discloses SCI and PSSCH, section 2.4 also discloses PSSCH)
refrain from attempting to decode a second part of the SCI and the data transmission in response to receiving the indication in the first part of the SCI. (Document Nokia, section 2 discloses and discusses about SCI, Document Nokia discloses about decoding)
 
Regarding Claim 27,	 The combination of Wu and Nokia disclose the apparatus of claim 24, wherein the SCI does not reserve resources within the period and indicates a periodic reservation in a next period. (Document Nokia, section 2.2 discloses and discusses about SCI, V2X is a periodic traffic, resource unbooking in the current period, section 2. 1 discloses about resource pool)
 
Regarding Claim 28,	 The combination of Wu and Nokia disclose the apparatus of claim 24, wherein the at least one processor is further configured to: (Wu, Fig. 21, paragraphs [649]-[650] processor 2101, Fig. 27, Processor 2701)
receive a release of remaining periodic resources in the set of periodic resources, the release being based on a codepoint in the SCI that corresponds to periodic reservation release. (Document Nokia, section 2.2 discloses and discusses at length about SCI, the document discloses about resource allocation and reservation, V2X is a periodic traffic, section 2.1 discloses about resource pool)
  
Regarding Claim 29,	 The combination of Wu and Nokia disclose the apparatus of claim 24, wherein the at least one processor is further configured to: (Wu, Fig. 21, paragraphs [649]-[650] processor 2101, Fig. 27, Processor 2701)
transmit hybrid automatic repeat request (HARQ) feedback to the second wireless device in response to the SCI.  (Wu, Wu discloses hybrid automatic repeat request (HARQ) feedback and PSFCH through Figs. 4 and 5, paragraphs [357]-[360], [362]-[369], paragraphs [486], [488], [490] and [560], Fig. 28, second UE 2800, Document Nokia, section 2.2 Table 1 discloses HARQ feedback.  The section 2.2 discloses and discusses SCI)
  
Regarding Claim 30,	 Wu discloses a method of wireless communication at a first wireless device, comprising: (Wu, Fig. 21, [649] UE 210, Fig. 27, UE 2700)
	Wu does not explicitly disclose following:
	receiving a reservation from a second wireless device for a set of periodic resources for sidelink transmission; and
	receiving, from the second wireless device, sidelink control information (SCI) in a period of the set of periodic resources, the SCI including an indication that the SCI is not associated with a data transmission.
	However, Document Nokia discloses following:
receiving a reservation from a second wireless device for a set of periodic resources for sidelink transmission; and (Document Nokia disclose about resource allocation, and reservation, section 2.1 discloses resource pool, V2X is periodic traffic)
receiving, from the second wireless device, sidelink control information (SCI) in a period of the set of periodic resources, the SCI including an indication that the SCI is not associated with a data transmission.  (Document Nokia, section 2.2, Table 1 discloses and discusses about SCI, resource unbooking in the current period)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Wu before the effective filing date of the claimed invention with that of Document Nokia so that receiving a reservation from a second wireless device for a set of periodic resources for sidelink transmission; and receiving, from the second wireless device, sidelink control information (SCI) in a period of the set of periodic resources, the SCI including an indication that the SCI is not associated with a data transmission.  Wu and Document Nokia are analogous references/documents in the same field of endeavor.  The motivation to combine the teachings of Document Nokia would enable to achieve periodic resource reservation for serving aperiodic traffic over sidelink. A sidelink resource be reserved in a periodic manner with flexibility for aperiodic traffic. (Document Nokia, section 1-3)

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463